Citation Nr: 0116083	
Decision Date: 06/13/01    Archive Date: 06/19/01	

DOCKET NO.  94-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran had active service from July 1972 to June 1975. 

Currently before the Board of Veterans' Appeals (Board) is a 
rebuilt claims folder, the veteran's original claims folder 
having been lost at the RO.  Available evidence of record is 
to the effect that, while certain of the veteran's personnel 
records have, in fact, been obtained, attempts to procure his 
service medical records have been unsuccessful.  In a 
Supplemental Statement of the Case dated in June 1996, it was 
noted that, in December 1993, there was issued a Statement of 
the Case, followed by a Supplemental Statement of the Case in 
July 1994.  Neither of these Statements of the Case is 
currently a part of the veteran's claims folder.  Presumably, 
the aforementioned Statement of the Case was preceded by a 
rating action denying the benefit sought, and a Notice of 
Disagreement, neither of which is at present a part of the 
veteran's file.  

The Board observes that, at the time of the issuance of the 
aforementioned Supplemental Statement of the Case in June 
1996, it was noted that letters sent to the veteran in 
October and December 1995 requesting information regarding 
his inservice stressors had gone unanswered.  Additionally 
noted was that the veteran had failed to report for a 
Department of Veterans Affairs (VA) examination scheduled in 
November 1995.  

Based on the available evidence of record, it is clear that 
stressor verification letters sent to the veteran in December 
1999 and March 2001 were inadequate.  This is particularly 
the case given that the veteran's alleged inservice stressors 
consisted of two sexual assaults/rapes by fellow service 
members.  Because of the unique problems encountered in 
documenting personal-assault claims, the Regional Office (RO) 
is responsible for assisting the veteran in gathering, from 
sources in addition to inservice records, evidence 
corroborating an inservice stressor, by sending a special 
letter and questionnaire, by carefully evaluating that 
evidence, including behavior changes, and by furnishing a 
clinical evaluation of behavior evidence.  See VA 
Adjudication Procedure Manual M 21-1 (Manual M 21-1), Part 
III, paragraph 5.14c (February 20, 1996); see also Patton v. 
West, 12 Vet. App. 272 (1999).  

The Board notes that, in addition to a diagnosis of 
post-traumatic stress disorder, the veteran has received 
other psychiatric diagnoses of an avoidant personality 
disorder, and an adjustment disorder with accompanying 
depression.  All of these diagnoses are contained in VA 
clinical records currently in the claims folder.  The VA 
medical records indicate that the diagnosis of PTSD has been 
linked to the reported sexual assaults in service.  Under 
such circumstances, and in light of the aforementioned, 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's current claim.  This 
development, however, will not include additional attempts to 
obtain the veteran's missing service medical records, 
inasmuch as this is a rebuilt claims folder, and exhaustive 
measures have already been undertaken in an attempt to secure 
those missing documents.  

Finally, the Board observes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment, and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to September 1999 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The RO should then request from the 
veteran pertinent information regarding 
the alleged inservice sexual 
assaults/rapes reportedly responsible for 
his currently diagnosed post-traumatic 
stress disorder.  In so doing, the RO 
should specifically adhere to the 
provisions of Part III, paragraph 5.14c 
of the VA Adjudication Procedure Manual M 
21-1 (Manual M 21-1) (February 20, 1996), 
dictating the procedures to be followed 
in the documentation of personal and/or 
sexual assault claims.  Regarding his 
inservice assaults, the veteran should be 
requested to identify any sources 
(military or non-military) which might 
provide information concerning the 
incidents in question, for example, 
whether he sought help from a rape crisis 
center, counseling facility, or health 
clinic.  Inquiry should additionally be 
made as to whether the veteran confided 
in a roommate, family member, chaplain, 
clergy, or fellow service person, and, if 
so, whether he might possibly obtain 
statements from those individuals 
concerning their knowledge of the 
incidents.  See Patton v. West, 12 
Vet. App. 272 (1999).  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

3.  The veteran should then be afforded a 
VA psychiatric examination in order to 
determine the nature and etiology of his 
current psychiatric disorder, to include 
a post-traumatic stress disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  The RO 
should specify for the examiner the 
stressor or stressors which it has 
determined are established by the record, 
and the examiner is to be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  Following completion 
of the examination, the examiner should 
answer the following questions:  (a) Does 
the veteran currently suffer from a 
chronic acquired psychiatric disorder (to 
include a post-traumatic stress 
disorder), as distinguished from a 
personality disorder, and, if so, what is 
the diagnosis of that acquired 
psychiatric disorder?  (b) If the answer 
to question (a) is in the affirmative, is 
it at least as likely as not that the 
acquired psychiatric disorder in question 
developed during the veteran's period of 
active service, or is it otherwise 
related to the veteran's active service?  
(c) Should it be determined that the 
veteran currently suffers from a 
psychosis, is it at least as likely as 
not that such psychosis was manifest 
within the first year following the 
veteran's discharge from active military 
service?  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
psychiatric examination. 

4.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






